Exhibit 10.c

T.L. Baker

Employment Arrangements

As of March 1, 2006, TXU Corp. (the “Company”) has employed T.L. Baker as the
Chairman of the Board and Chief Executive Officer of TXU Electric Delivery
Company on an at-will employee basis. The Company pays Mr. Baker an annual
salary equal to $632,000, and Mr. Baker is eligible to participate in all
compensation plans of the Company in which similarly situated executives are
eligible to participate, which currently include the TXU Corp. Executive Annual
Incentive Plan, the TXU Corp. 2005 Omnibus Incentive Plan and the TXU Corp.
Salary Deferral Plan.